16‐2395‐cv 
      Peterson, et al. v. Cook, et al. 
                                                                                                            
                                    UNITED STATES COURT OF APPEALS 
                                        FOR THE SECOND CIRCUIT 
                                                    
                                           SUMMARY ORDER 
       
      RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
      CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
      PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
      PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
      SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
      MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
      DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY  CITING 
      TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
      REPRESENTED BY COUNSEL.   
       
 1           At a stated term of the United States Court of Appeals for the Second Circuit, 
 2    held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley  Square,  in  the 
 3    City of New York, on the 18th day of May, two thousand seventeen. 
 4     
 5             PRESENT:  JOHN M. WALKER, JR., 
 6                              GERARD E. LYNCH, 
 7                              RAYMOND J. LOHIER, JR., 
 8                                      Circuit Judges. 
 9             ---------------------------------------------------------------------- 
10             Deborah D. Peterson, Personal Representative of the   
11             Estate of James C. Knipple (Dec.), et al., 
12              
13                                      Plaintiffs‐Appellees, 
14              
15                              v. 
16              
17             Islamic Republic of Iran, Bank Markazi a/k/a Central                      No. 16‐2395‐cv 
18             Bank of Iran; Banca UBAE SpA; Citibank, N.A., and   
19             Clearstream Banking, S.A.,                                                       
20              
21                                      Defendants, 
22              
23                              v.               
24                                                                                              
 1          David J. Cook, Cook Collection Attorneys PLC, 
 2           
 3                                         Movants‐Appellants.* 
 4          ---------------------------------------------------------------------- 
 5           
 6          FOR APPELLANTS:    MAX FOLKENFLIK, Folkenflik & McGerity LLP, 
 7                                              New York, NY.   
 8     
 9          FOR APPELLEES:          JAMES P. BONNER (Patrick L. Rocco, Susan M. 
10                                  Davies, on the brief), Stone Bonner & Rocco LLP, 
11                                  New York, NY. 
12                                         
13          Appeal from an order of the United States District Court for the Southern 

14    District of New York (Katherine B. Forrest, Judge). 

15          UPON DUE CONSIDERATION, it is ORDERED, ADJUDGED, AND 

16    DECREED that the order of the District Court is AFFIRMED. 

17          David J. Cook and Cook Collection Attorneys, PLC (together, “Cook”) 

18    appeal from an order of the District Court (Forrest, J.) denying their motion to 

19    intervene pursuant to Federal Rule of Civil Procedure 24(a).    Cook seeks 

20    intervention to protect his asserted contractual interest and statutory charging 

21    lien on the proceeds from a judgment in favor of certain plaintiffs he used to 

22    represent as collection counsel in a related action.    See N.Y. Judiciary Law § 475.1   

23    Without deciding whether Cook’s alleged interests are valid and sufficient to 

      * For purposes of this order, we adopt the shortened caption that the parties were 
      granted leave to use. 
       
      1  New York law governs charging liens in federal courts sitting in New York.    Itar–Tass 

      Russian News Agency v. Russian Kurier, Inc., 140 F.3d 442, 448–49 (2d Cir. 1998). 

                                                  2
 1    support intervention of right, we agree with the District Court that the motion 

 2    was untimely.    See Butler, Fitzgerald & Potter v. Sequa Corp., 250 F.3d 171, 176, 

 3    181–82 (2d Cir. 2001).    We assume the parties’ familiarity with the facts and 

 4    record of the prior proceedings, to which we refer only as necessary to explain our 

 5    decision to affirm. 

 6          A district court’s order denying intervention is reviewed for abuse of 

 7    discretion.    Floyd v. City of New York, 770 F.3d 1051, 1057 (2d Cir. 2014) (per 

 8    curiam).    “Factors to consider in determining timeliness include: (a) the length of 

 9    time the applicant knew or should have known of its interest before making the 

10    motion; (b) prejudice to existing parties resulting from the applicant’s delay;   

11    (c) prejudice to the applicant if the motion is denied; and (d) the presence of 

12    unusual circumstances militating for or against a finding of timeliness.”    Id. at 

13    1058 (quotation marks omitted). 

14          We have no reason on this record to doubt the District Court’s conclusion 

15    that Cook delayed his motion “for years,” since Cook should have known of the 

16    threat to his interest when he was purportedly fired for cause.    That discharge 

17    operated as an attempted repudiation of Cook’s entitlement to fees and a 

18    charging lien, and it put Cook on notice that no party remaining in the litigation 

19    represented his interests.    See Butler, 250 F.3d at 182; Campagnola v. 



                                                3
 1    Mulholland, Minion & Roe, 76 N.Y.2d 38, 44 (1990) (“Where the discharge is for 

 2    cause, the attorney has no right to compensation or a retaining lien, 

 3    notwithstanding a specific retainer agreement.”); Sacco & Fillas, LLP v. Broderick, 

 4    21 N.Y.S.3d 281, 283 (2d Dep’t 2015).    Cook should have known of the need to 

 5    intervene by October 3, 2011, when he was purportedly fired for cause, but he 

 6    waited more than four years to file his motion—a factor that weighs against 

 7    finding that his motion was timely.    See Butler, 250 F.3d at 183. 

 8          We also agree with the District Court that permitting intervention now 

 9    would, among other things, prejudice existing parties and further delay 

10    compensation to victims of terrorism who have waited for decades to recover.   

11    See In re Holocaust Victim Assets Litig., 225 F.3d 191, 198–99 (2d Cir. 2000); 

12    United States v. Pitney Bowes, Inc., 25 F.3d 66, 72 (2d Cir. 1994).    In contrast, 

13    denial of intervention would not unduly prejudice Cook, who is attempting to 

14    enforce a charging lien “in a separate lawsuit,” and who has initiated an 

15    arbitration proceeding to recover attorney’s fees.    Schneider, Kleinick, Weitz, 

16    Damashek & Shoot v. City of New York, 754 N.Y.S.2d 220, 223 (1st Dep’t 2002); 

17    see Kaplan v. Reuss, 495 N.Y.S.2d 404, 407 (2d Dep’t 1985), aff’d, 68 N.Y.2d 693 

18    (1986).    Cook has not identified any unusual circumstances weighing in favor of 




                                                 4
1    timeliness.    The District Court therefore did not abuse its discretion in denying 

2    the motion to intervene as untimely. 

3          We have considered Cook’s remaining arguments and conclude that they 

4    are without merit.    For the foregoing reasons, the order of the District Court is 

5    AFFIRMED.   

6                                            FOR THE COURT:   
7                                            Catherine O’Hagan Wolfe, Clerk of Court 




                                               5